Citation Nr: 0921127	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-28 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1963 to 
October 1967.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from an April 2006 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Cleveland, Ohio, which denied the appellant's 
claims of entitlement to service connection for the cause of 
the Veteran's death.


FINDINGS OF FACT

1.  The Veteran died on August [redacted], 2005.  The death 
certificate shows that the immediate cause of death was 
metastatic lung cancer with metastatic disease to the brain 
and jaw.  The secondary cause was nicotine abuse.  

2.  There is no credible evidence of record to show that the 
Veteran traveled to the Republic of Vietnam while on active 
duty during the Vietnam era; thus, exposure to herbicides 
while serving on active duty is not presumed.

3.  The competent medical evidence of record establishes that 
the Veteran's metastatic lung cancer with metastatic disease 
to the brain and jaw did not manifest in service, and was not 
etiologically related to any in-service injury or disease, 
including herbicide exposure during service.




CONCLUSIONS OF LAW

A service-connected disability neither caused nor contributed 
to the cause of the veteran's death.  See 38 U.S.C.A. §§ 
101(24), 1101, 1131, 1137, 1310, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.311, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims (the "Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In addition, during the pendency of this appeal, the Court 
issued a decision stating that, in general, 38 U.S.C.A. § 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The Court also held that a DIC claim imposes upon VA 
no obligation to inform a DIC claimant, who submits a non-
detailed application, of the specific reasons why any claim 
made during the deceased veteran's lifetime was not granted.  
Id.

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction ("AOJ").  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent re-adjudication of 
the claim, as in a Statement of the Case ("SOC") or 
Supplemental Statement of the Case ("SSOC"). Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

Here, the RO notified the appellant, in a January 2006 pre-
adjudication letter, of the evidence and information 
necessary to substantiate a DIC claim based on service 
connection for the cause of the Veteran's death.  
Specifically, she was told that to support a claim for DIC 
benefits, the evidence must show that the Veteran died while 
on active duty, or that the Veteran died from a service-
related injury or disease.  The letter also advised the 
appellant of her and VA's responsibilities under the VCAA.  
As the Veteran was not service-connected for any disability 
at the time of his death, the RO did not need to advise the 
appellant how to substantiate a claim based on disabilities 
for which service connection had been established.  
Furthermore, it is clear from the appellant's arguments, and 
those of her representative, that she had actual knowledge 
that, in order to be awarded service connection for the cause 
of the Veteran's death, she would have to submit evidence 
showing that he died as a result of a disease or injury that 
was related to his military service.  Thus, any notice 
deficiencies are harmless.  

Since the Board has concluded that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

        b.) Duty to Assist

Under the VCAA, VA also has a duty to assist the appellant in 
the development of a claim.  This includes assisting the 
appellant in procuring service treatment records and relevant 
post-service treatment records.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  In this case, 
the Veteran's relevant post-service private treatment records 
from July 2004 to May 2005, as well as his death certificate, 
are in the claims folder.  The appellant has not referenced 
any outstanding, available records that she wanted VA to 
obtain or that she felt were relevant to the claim that have 
not already been obtained and added to the claims folder.

The Board recognizes that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008).  However, VA's duty to 
provide a medical examination or opinion is not triggered 
unless the record contains competent evidence or symptoms of 
a current disability; evidence establishing that an event, 
injury, or disease occurred in service, or a disease 
manifested during an applicable presumptive period; and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

As will be discussed in greater detail below, the Board finds 
that there is no credible evidence that the Veteran set foot 
in the Republic of Vietnam during the Vietnam Era, or that he 
was otherwise exposed to herbicides in service.  For this 
reason, and as no other theory of entitlement has been 
suggested by the appellant or the evidence of record, VA's 
duty to provide an examination or opinion to clarify whether 
the disability the caused the Veteran's death was related to 
service is not triggered.  See also Wells v. Principi, 326 F. 
3d 1381 (Fed. Cir. 2003).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided every opportunity to submit 
evidence and argument in support of her claim and to respond 
to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her appealed claim.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Accordingly, the Board will 
proceed to a decision on the merits.




II.  Applicable laws and regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In order to establish service connection for the cause of a 
veteran's death, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to it.  A service-connected disability is one 
which was incurred in, or aggravated by active service, one 
which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2008).

In addition, if a veteran served continuously for ninety (90) 
days or more during a period of war or after December 31, 
1946, and if a malignant tumor becomes manifest to a degree 
of 10 percent or more within one (1) year from the date of 
the veteran's separation from such service, this condition 
will be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  Such a presumption would be rebuttable, 
however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West  2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

If the veteran died from a non-service-connected injury or 
disease, it must be shown that he was receiving, or was 
entitled to receive, VA compensation for a service-connected 
disability that was rated as totally disabling (1) for at 
least 10 years immediately before his death, or (2) since the 
veteran's release from active duty and for at least five 
years immediately preceding death, or (3) for at least one 
year before death if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318 
(2002); 38 C.F.R. § 3.22 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2008).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2008).

The service-connected disability will be considered a 
contributory cause of death if it is shown that it 
contributed substantially or materially to death, combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c) (2008).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id. 

Medical evidence is required to establish a causal connection 
between service, or a disability of service origin and a 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting a fatal disease, or have had a material influence 
in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

III.  Analysis

The appellant contends that the Veteran's death from 
metastatic lung cancer with metastatic disease to the brain 
and jaw was the result of herbicide exposure during service 
in Vietnam.  Specifically, she argues that although the 
Veteran served aboard an aircraft carrier, the USS Bon Homme 
Richard, and was not actually stationed in Vietnam, he 
briefly went ashore when the vessel docked in Vietnam 
following an engineering accident in which a main propeller 
shaft on the aircraft carrier broke.  (VA-4138, September 
2005; see also VA-4138, June 2005 (statement from Veteran, 
who had applied for service connection for the same medical 
condition prior to his death)).  She argues that despite the 
fact that there is no corroborating evidence that the Veteran 
actually went ashore in Vietnam, his presence should be 
conceded based on his having been awarded the Vietnam Service 
Medal and Vietnam Campaign Medal.  (Informal Hearing 
Presentation, May 2009).  

The Veteran's death certificate reveals that he died on 
August [redacted], 2005 as a result of "metastatic lung with mets 
[metastatic disease] to [the] brain and jaw" with six months 
between the date of onset and death.  (Death certificate, 
issued August 29, 2005.)  The secondary or contributing cause 
is listed as nicotine abuse for many years.  The Veteran was 
not service-connected for any disabilities or conditions at 
the time of his death.

VA regulations provide presumptive service connection on the 
basis of herbicide exposure for specified diseases manifested 
to a degree of 10 percent within a specified period in a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 
3.309(e) (2008).  They also provide presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary of the Veterans Affairs 
(the "Secretary") determines in regulations prescribed 
under this section warrants a presumption of service-
connection by reason of having a positive association with 
exposure to an herbicide agent, and that becomes manifest 
within the period (if any) prescribed in such regulations in 
a veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  

These diseases include chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus, or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Id.

The Board notes, however, that although lung cancer is one of 
the diseases which may be presumed to have resulted from 
herbicide exposure under the provisions of 38 C.F.R. § 
3.309(e), in order to establish a claim of service connection 
for the Veteran's death based on lung cancer due to exposure 
to Agent Orange, there must also be evidence that the Veteran 
either served in the Republic of Vietnam, or was actually in 
the country between January 9, 1962 and May 7, 1975.  

The Board notes that "Service in Vietnam" includes service 
in the waters offshore or in other locations if the 
conditions of service involved duty or visitation to Vietnam.  
38 C.F.R. § 3.313.  However, the VA General Counsel has 
determined that the regulatory definition, which permits 
certain personnel not actually stationed within the borders 
of the Republic of Vietnam to be considered to have served in 
that country, requires that an individual actually have been 
present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that the term "service in Vietnam" does not 
include service of a Vietnam era veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace.  See VAOPGCPREC 7-93.  Furthermore, the United 
State Court of Appeals for the Federal Circuit has clearly 
held that VA's requirement that a claimant must have been 
present within the land borders of Vietnam at some point in 
the course of duty in order to be entitled to a presumption 
of herbicide exposure and service connection for diseases 
associated with that exposure constitutes a permissible 
interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 
3.307(a)(6)(iii).  Haas v. Nicholson, 20 Vet. App. 257 
(2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  Thus, a 
showing of actual duty or visitation in the Republic of 
Vietnam is required to establish qualifying service in 
Vietnam. 

As an initial matter, the Board notes that the Veteran's DD 
214 indicates that his active military service began in 
October 1963; his military occupational specialty was 
equipment inventory clerk (aircraft manufacturing) for the 
United States Navy.  Although he received both the Vietnam 
Service Medal and Vietnam Campaign Medal, these awards are 
not indicative of service in the Republic of Vietnam, as they 
were also awarded to service members who served outside of 
Vietnam in direct support of operations in Vietnam.  
Department of Defense, Manual of Military Decorations and 
Awards (1996).  Moreover, although the Veteran's DD 214 shows 
that he had approximately two years and 10 months of foreign 
and/or sea service between October 1963 and October 1967, and 
his personnel records reflect that he commenced sea duty on 
September 1966, there is no indication in his service 
personnel records of the exact location in which he served, 
and in fact, no evidence that he was assigned to serve aboard 
the USS Bon Homme Richard.

In this regard, the Board notes that the claimant first 
applied for service connection and DIC benefits in September 
2005, shortly following the Veteran's death.  However, as 
noted above, in March 2005, the Veteran had applied for 
service connection for metastatic lung cancer with metastatic 
disease to the brain and jaw claimed as a result of herbicide 
exposure.  In April 2005, the RO sent him a letter, in which 
he was informed of the types of evidence needed in order to 
substantiate his claim for service connection, and the 
division of responsibility between himself and VA for 
obtaining the required evidence.  The letter specifically 
requested that the Veteran submit evidence showing that he 
served in-country within the Republic of Vietnam, and that if 
he was stationed aboard a ship, evidence that he actually 
disembarked in Vietnam.  In June 2005, the Veteran responded 
by stating that he had served aboard the USS Bon Homme 
Richard and went ashore when the vessel docked in Vietnam; he 
did not submit any information corroborating his claim.  

Upon receipt of this information, the RO requested that the 
service department Record Management Center ("RMC") obtain 
the Veteran's service personnel, treatment records and 
alternative sources of service treatment information.  In 
July 2005, the RMC responded by sending the Veteran's 
available service personnel and treatment records.  It noted 
that the Veteran had been attached to a navy unit (VF-211) 
that had been credited with Vietnam Service on various dates 
between February 25 and July 29, 1967.  However, it also 
stated that while the Veteran's unit could have been assigned 
to a ship or to shore, the RMC had been unable to 
conclusively determine whether the Veteran had actually gone 
ashore within the Republic of Vietnam.  

In September 2005, when the appellant applied for service 
connection and DIC, she requested that the RO use the 
evidence that the Veteran had previously submitted in support 
of his claim.  (VA Form 4138, September 2005).  In January 
2006, the RO sent her a letter that notified her that the 
information received from the RMC had indicated that there 
was no conclusive evidence of her husband's service within 
Vietnam, and requested that she send any additional 
information/evidence she had concerning such service; the 
claimant, however, appears to have failed to respond to this 
request.  

The Board notes, however, that following denial of the 
appellant's claim, information compiled by the Naval Aviation 
History Branch, Naval Warfare Division and Naval Historical 
Center on aircraft carrier deployments during the Vietnam War 
was associated with the claims folder.  This information 
includes the deployment history for the USS Bon Homme 
Richard, and reveals the specific ports in which the ship 
docked during the period from January 1967 to August 1967, 
including visits only to Yokosuka, Japan, Subic Bay, 
Philippines, and Hong Kong; there is no indication that the 
vessel ever docked in Vietnam during this period.  
Significantly, these dates include the period during which 
members of the Veteran's unit were credited with Vietnam 
service, and the Veteran always consistently claimed that he 
travelled there while serving aboard the USS Bon Homme 
Richard.  Furthermore, although the Veteran's service 
personnel records reflect his having commenced sea duty on 
September 1966, the information compiled by the Naval 
Aviation History Branch, Naval Warfare Division and Naval 
Historical Center on aircraft carrier deployments indicates 
that the USS Bon Homme Richard was not deployed on September 
1966.

In light of this information, which was obtained from records 
compiled by the Navy, the Board must conclude that the 
Veteran's report of having docked in Vietnam while serving 
aboard the USS Bon Homme Richard is not credible.  In 
essence, the Board concludes that the Veteran's history of 
having visited the Republic of Vietnam while serving aboard 
the USS Bon Homme Richard does not appear consistent with the 
information contained in his service personnel records or 
deployment information obtained from the service department.

The Board recognizes that the appellant appears quite sincere 
in her belief that the Veteran did go ashore in Vietnam 
during the Vietnam Era.  However, it must be considered that 
she is relating the account of the Veteran, which itself was 
offered decades after his discharge from the military.  
Furthermore, the Veteran's own statements provided very 
little detail as to the circumstances of his visitation.  
Although he reported having gone ashore when the vessel 
docked in Vietnam following an accident, he did not discuss 
the date on which he went ashore, or even the dates on which 
he served aboard the USS Bon Homme Richard.  Given the 
vagueness and lack of detail in his account, the Board 
ultimately places more credibility on the records of the 
service department.

Consequently, the Board finds that there is no credible 
evidence that the Veteran ever stepped foot in the Republic 
of Vietnam; thus, his exposure to herbicides during service 
is not presumed.  Consequently, there can be no presumptive 
service connection for lung cancer.  

Notwithstanding the aforementioned presumptive provisions, 
the Federal Circuit has determined that the "Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act" 
does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, under 
Combee, presumption is not the sole method for showing 
causation, and thereby establishing service connection.  See 
also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In this regard, the Board notes that the Veteran's service 
treatment records contain no evidence that he had lung cancer 
or any indication of a pre-cancerous lung disorder during 
service.  During his October 1963 enlistment medical 
examination, a chest x-ray revealed negative findings.  
Similarly, chest x-rays performed in October 1964 and 1965, 
September 1966 and at separation in October 1967, revealed 
negative findings.  

Following service separation, there is no evidence that the 
Veteran complained of, sought treatment for or was diagnosed 
with lung cancer until July 2004, when a chest x-ray 
following complaints of hemoptysis (coughing up blood) 
revealed the presence of a soft tissue mass in the hilum of 
his left lung; the diagnosis was primary lung carcinoma. (See 
radiology report, Bellvue Hospital, July 2004).  In August 
2004, he underwent Gamma knife radiosurgery for non-small 
cell lung cancer that had metastasized to the left cerebellum 
area of his brain.  (See Cleveland Clinic report, August 
2004).  September 2004 treatment records indicate that the 
disease had also metastasized to the left adrenal and 
possibly the liver, at which time he began undergoing 
chemotherapy.  By March 2005, his cancer had metastasized to 
the right frontal lobe, right cerebellum, left frontal lobe, 
left central and right parietal lobe of his brain.  In April 
2005, one of the Veteran's treating physician's, Dr. Ahuja, 
wrote a brief handwritten note certifying that he was 
undergoing radiation therapy for metastatic lung cancer to 
the brain and was permanently disabled.  (See note from Dr. 
R. Ahuja, April 2005).  A review of his treatment records, 
however, reveals no statements from his treating physicians 
attributing the disease to herbicide exposure or any other 
source, and there is no evidence that the Veteran ever told 
his physicians that he believed that his cancer had been the 
result of herbicide exposure in service.  An August 2004 
treatment record indicates, however, that he was a former 
smoker who had smoked two packs of cigarettes per day for 30 
years and had quit in 2001.  (See Cleveland Clinic report, 
August 6, 2004).  This record also indicates that he reported 
no history of radiation exposure and noted a family history 
of cancer in both of his parents.  Id.   

After considering the complete evidence of record, the Board 
concludes that the competent medical evidence is against 
finding that the Veteran's metastatic lung cancer with 
metastatic disease to the brain and jaw is the result of 
military service, including exposure to herbicides.  As such, 
the Board finds that the Veteran's death was not a result of 
his military service, thus, service connection on a direct 
basis is not warranted.  

As previously discussed, the Veteran's service treatment 
records are void of any complaints related to symptoms of, 
treatment for or diagnosis of lung cancer, the condition 
listed on the death certificate, along with metastasis of the 
cancer to the brain, as the primary causes of his death.  
Following service, the first evidence of record that the 
Veteran was diagnosed with these conditions was in July 2004, 
more than 35 years following his separation from service.  As 
the record does not establish that his malignant lung cancer 
manifested to a compensable degree within the one-year 
presumptive period following service, service connection on a 
presumptive basis for lung cancer under 38 C.F.R. §§ 3.307 
and 3.309(e) is also not warranted.  The Board further notes 
that presumptive service connection for brain cancer, 
although a disease listed among the conditions under 
38 C.F.R. § 3.309, would not be warranted in this case 
because the Veteran brain tumors metastasized from the lung, 
and did not originate in his brain.  Furthermore, as 
discussed in detail above, there is no credible evidence of 
the Veteran having been exposed to herbicides in service, so 
as to warrant service connection on that basis.

Furthermore, the Board notes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The amount of time that 
passed between service, and the first documented treatment or 
diagnosis of lung or brain cancer is evidence that weighs 
against the appellant's claim.

With regard to the Veteran's post-service treatment reports, 
which showed that although he had quit smoking by the time he 
was diagnosed with lung cancer, but had previously smoked two 
packs of cigarettes per day for 30 years (See Cleveland 
Clinic report, August 6, 2004), the Board notes in passing 
that VA regulations provide that for claims filed after June 
9, 1998, a disability will not be considered service-
connected on the basis that it resulted from injury or 
disease attributable to a veteran's use of tobacco products 
during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  
Thus, even if it were determined in this case that the 
Veteran's lung cancer had been caused by smoking that began 
during service, service connection could not be granted; 
thus, a claim for service connection for the cause of the 
Veteran's death based on lung cancer as a result of smoking 
would not be warranted.  

The Board is sympathetic to the appellant in that it is clear 
that she sincerely believes that her husband's death was a 
result of herbicide exposure during service.  However, the 
competent medical evidence of record does not support this 
contention.  As a lay person who has not been shown to be 
capable of making medical conclusions, her statements 
concerning the cause of the Veteran's death are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Thus, as the claims folder contains no competent medical 
evidence or opinions relating the Veteran's death directly or 
indirectly to his active military service, the Board finds 
that service connection for the cause of the Veteran's death 
is not warranted.  The "benefit-of-the-doubt" rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application, 
as there is not an approximate balance of evidence.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


